***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            MARTIN J. PRAISNER, JR. v. STATE
                  OF CONNECTICUT
                       (SC 20315)
             Robinson, C. J., and Palmer, McDonald, Mullins,
                   Kahn, Ecker and Vertefeuille, Js.*

                                   Syllabus

Pursuant to statute ((Rev. to 2013) § 53-39a), ‘‘[w]henever, in any prosecution
   of an officer of the Division of State Police . . . or a local police depart-
   ment for a crime allegedly committed by such officer in the course of
   his duty as such, the charge is dismissed or the officer is found not
   guilty, such officer shall be indemnified by his employing governmental
   unit for economic loss sustained by him as a result of such prosecu-
   tion . . . .’’
The plaintiff, who had been a member of a special police force maintained
   by the defendant state of Connecticut for Eastern Connecticut State
   University, sought, pursuant to statute ((Rev. to 2013) § 53-39a), indemni-
   fication from the state for economic losses that he allegedly had incurred
   as a result of federal criminal charges filed against him, but that ulti-
   mately were dismissed, for alleged misconduct while he was a member
   of that special police force. The state filed a motion to dismiss for lack
   of subject matter jurisdiction, claiming that members of a university’s
   special police force do not fall within the class of individuals who are
   expressly authorized to bring an action against the state pursuant to
   § 53-39a. The trial court denied the motion to dismiss, concluding that
   a member of a university’s special police force did fall under the category
   of a member of a local police department, as that term is used in § 53-
   39a. The trial court subsequently denied the state’s motion for summary
   judgment, in which the state renewed its claim that the court lacked
   subject matter jurisdiction. Thereafter, the court granted the plaintiff’s
   motion for summary judgment as to liability only and, after a hearing
   in damages, rendered judgment for the plaintiff, from which the state
   appealed to the Appellate Court. The Appellate Court reversed the trial
   court’s judgment, concluding that the trial court incorrectly determined
   that the plaintiff was authorized to bring the present action pursuant
   to § 53-39a. The Appellate Court reasoned that the legislature did not
   intend to include members of a university’s special police force within
   the definition of ‘‘local police department,’’ as used in § 53-39a, because
   the legislature’s explicit inclusion of members of some police forces
   within the limited jurisdictional authority in the language of the statute
   indicated that its failure to specifically mention members of a university’s
   special police force was intentional. The Appellate Court noted that the
   university’s special police force was created pursuant to a statute ((Rev.
   to 2013) § 10a-142) that provides that such a force has some, but not all,
   of the duties, responsibilities and authority of local police departments,
   limitations that provided further indication that the legislature under-
   stood a university’s special police force to be a separate and distinct
   entity from a local police department. The Appellate Court further noted
   that § 10a-142 (e) contains an indemnification provision applicable only
   to members of a university’s special police force, indicating that the
   legislature did not intend the more general provisions of § 53-39a to
   apply to such members. On the granting of certification, the plaintiff
   appealed to this court. Held that the Appellate Court correctly deter-
   mined that a member of a university’s special police force is not a
   member of a local police department entitled to indemnification under
   § 53-39a, and, because that court’s well reasoned decision correctly
   resolved the issue on which certification was granted, any further analy-
   sis regarding the interpretation of § 53-39a served no useful purpose;
   moreover, the legislative history of a 2017 amendment to § 53-39a, which
   eliminated the phrase ‘‘local police department’’ and added the phrase
   ‘‘any member of a law enforcement unit,’’ indicated that the change was
   not clarifying in nature and, thus, one that would retroactively apply
   to the plaintiff, but, instead, was a subsequent, substantive change;
   furthermore, there was no indication that the legislature enacted the
   2017 amendment in direct response to any judicial decision that the
   legislature deemed incorrect, as the trial court had not yet rendered
   judgment in the present case when that amendment was enacted.
        Argued January 13—officially released August 3, 2020**

                         Procedural History

   Action for indemnification for economic losses alleg-
edly incurred by the plaintiff as a result of a federal
criminal action filed against him in his capacity as a
member of a special police force, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the court, Hon. Richard M. Ritten-
band, judge trial referee, denied the defendant’s motion
to dismiss; thereafter, the court, Scholl, J., denied the
defendant’s motion for summary judgment and granted
the plaintiff’s motion for summary judgment as to liabil-
ity; subsequently, after a hearing in damages, the court,
Pittman, J., rendered judgment for the plaintiff, from
which the defendant appealed to the Appellate Court;
thereafter, the court, Pittman, J., granted the plaintiff’s
motion for attorney’s fees and costs, and the defendant
filed an amended appeal with the Appellate Court,
DiPentima, C. J., and Prescott and Elgo, Js., which
reversed the trial court’s judgment, and the plaintiff,
on the granting of certification, appealed to this court.
Affirmed.
  Elliot B. Spector, with whom was David Yale, for the
appellant (plaintiff).
  Emily V. Melendez, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Clare Kindall, solicitor general, for the appel-
lee (defendant).
                           Opinion

   MULLINS, J. The sole issue in this certified appeal
is whether the Appellate Court correctly concluded that
a university police officer is not a member of a ‘‘local
police department’’ entitled to indemnification under
General Statutes (Rev. to 2013) § 53-39a.1 The plaintiff,
Martin J. Praisner, Jr., argues that the Appellate Court
erred in concluding that a university’s special police
force is not a ‘‘local police department’’ for purposes
of § 53-39a, and that the legislature, by limiting coverage
to local police departments, did not intend for university
special police forces to be covered under this statute.
We conclude that the Appellate Court correctly inter-
preted § 53-39a and, accordingly, affirm the judgment
of the Appellate Court.
   The opinion of the Appellate Court sets forth the
following relevant facts and procedural history. At all
relevant times, the defendant, the state of Connecticut,
‘‘maintained a special police force for Eastern Connecti-
cut State University (university). The plaintiff was a
member of that special police force and an employee
of the state. While on duty on September 1, 2008, the
plaintiff was involved in an incident in which he alleg-
edly ‘deployed pepper spray against an intoxicated and
violent prisoner in a converted Sheetrock coat closet,
which was used as a holding cell, and failed to promptly
decontaminate the prisoner.’ Weeks later, the plaintiff
was placed on paid administrative leave by the univer-
sity. He thereafter applied for a position with the . . .
Department of Correction (department) and was hired
as a correction officer on August 15, 2009.
  ‘‘On December 1, 2009, the plaintiff was indicted by
the federal government and charged with the crimes
of conspiracy to violate an individual’s civil rights in
violation of 18 U.S.C. § 241 and deprivation of an individ-
ual’s civil rights in violation of 18 U.S.C. § 242. Following
his arrest, the plaintiff’s employment with the depart-
ment was terminated. After two federal trials that both
resulted in hung juries, the United States District Court
for the District of Connecticut on August 10, 2011,
granted the government’s motion to dismiss the indict-
ment against the plaintiff.
  ‘‘The plaintiff subsequently demanded reimburse-
ment from the state for economic losses that he alleg-
edly incurred as a result of his federal prosecution.
When the state declined to do so, the plaintiff com-
menced the present action. His one count complaint
sought indemnification pursuant to § 53-39a ‘for eco-
nomic losses sustained . . . as a result of the aforesaid
arrest and prosecution, including the payment of any
legal fees incurred in pursuing these damages.’2
  ‘‘In response, the state moved to dismiss the action
for lack of subject matter jurisdiction. In the memoran-
dum of law that accompanied [the motion to dismiss],
the state acknowledged that § 53-39a ‘waives the
[s]tate’s immunity to liability and suit,’ but only with
respect to ‘those individuals who fall within the desig-
nated classifications’ set forth in that statute. The state
then argued that (1) members of the university’s special
police force do not fall within the class of individuals
who expressly are authorized to bring an action against
the state pursuant to § 53-39a, and (2) the complaint
contained no allegation that the plaintiff had obtained
permission from the Claims Commissioner to institute
the action for monetary relief. See General Statutes § 4-
160. The plaintiff filed an objection to the motion to
dismiss, [in response] to which the state filed a reply
brief.
   ‘‘The court, Hon. Richard M. Rittenband, judge trial
referee, heard argument from the parties on March 17,
2014. In an order issued later that day, the court con-
cluded that a member of the university’s special police
force ‘falls under the category of a member of a local
police department’ as that term is used in § 53-39a. The
court therefore denied the motion to dismiss. The state
filed a motion to reargue that ruling, which the court
denied.
   ‘‘The state then answered the complaint, and the
plaintiff filed a certificate of closed pleadings, in which
he requested a court trial. On January 13, 2017, the
state filed a motion for summary judgment, renewing
its claim that the court lacked subject matter jurisdic-
tion due to sovereign immunity. Relying on the law
of the case doctrine, the court, Scholl, J., denied that
motion. The court at that time also granted the plaintiff’s
. . . motion for summary judgment as to liability only.
A hearing in damages followed, at the conclusion of
which the court, Pittman, J., rendered judgment in
favor of the plaintiff ‘in the amount of $658,849 in lost
earnings and benefits . . . .’ Approximately one month
later, the court rendered a supplemental judgment, in
which it awarded the plaintiff $118,196.04 in attorney’s
fees and costs.’’ (Footnote in original; footnotes omit-
ted.) Praisner v. State, 189 Conn. App. 540, 543–45, 208
A.3d 667 (2019).
   The state appealed from the judgment of the trial
court to the Appellate Court. On appeal, the state
claimed that the trial court incorrectly determined that
the plaintiff was authorized to bring the present action
pursuant to § 53-39a. See id., 545. The Appellate Court
agreed with the state; id.; and concluded that ‘‘the plain-
tiff has not established a reasonable basis on which to
conclude that his claim for indemnification falls within
the statutory waiver of sovereign immunity contained
in § 53-39a.’’ Id., 555.
   The Appellate Court began by noting that the ‘‘term
‘local police department’ is not defined in § 53-39a or
elsewhere in the General Statutes.’’ Id., 549. As a result,
the court relied on the text of § 53-39a and its relation-
ship to other statutes to conclude that the legislature
did not intend to include members of a university’s
special police force within the definition of ‘‘local police
department.’’ (Internal quotation marks omitted.) Id.,
549–50. Specifically, the Appellate Court concluded
that, because the legislature chose to explicitly include
members of some police forces with limited jurisdic-
tional authority in the language of the statute, its failure
to specifically mention members of the university’s
police force was intentional.3 See id.
   The Appellate Court further reasoned that General
Statutes (Rev. to 2013) § 10a-142,4 which created the
university’s special police force, demonstrates that the
legislature did not intend a university’s special police
force to be treated as a local police department but
understood it to be a separate entity with different
benefits and duties. See id., 550–51. In support of this
analysis, the Appellate Court noted that § 10a-142 (a)
provides that a university’s special police force has
some, but not all, of the duties, responsibilities and
authority of local police departments. Id., 551. Those
limitations, the Appellate Court determined, provided
further evidence that the legislature understood a uni-
versity’s special police force to be a separate and dis-
tinct entity from local police departments. See id., 551–
52.
   The Appellate Court also relied on the fact that § 10a-
142 (e) contains an indemnification provision applica-
ble only to members of a university’s special police
force. See id., 554. The Appellate Court reasoned that
the specific indemnification provision applicable to
members of a university’s special police force signifies
that the legislature did not intend the more general
provisions of § 53-39a to apply to members of a universi-
ty’s special police force. See id., 554–55. Accordingly,
the Appellate Court concluded that the trial court incor-
rectly determined that the plaintiff’s claim fell within
the waiver of statutory immunity in § 53-39a and, thus,
reversed the trial court’s judgment. Id., 543, 555–56.
   Thereafter, the plaintiff filed a petition for certifica-
tion to appeal, which we granted, limited to the follow-
ing issue: ‘‘Did the Appellate Court [correctly] hold that
a university police officer is not a member of a ‘local
police department’ entitled to indemnification under
. . . § 53-39a?’’ Praisner v. State, 332 Conn. 905, 208
A.3d 1239 (2019).
   After reviewing the parties’ briefs, the record and
oral argument, we conclude that the Appellate Court’s
reasoning and analysis were sound, and that its conclu-
sion was correct. Repeating its analysis regarding the
interpretation of the statute, with which we fully agree,
would serve no useful purpose.
 Nevertheless, we address one additional issue that
was not squarely addressed in the Appellate Court’s
opinion, namely, whether No. 17-87 of the 2017 Public
Acts (P.A. 17-87), which amended § 53-39a, is clarifying
legislation.5 Specifically, the plaintiff claims that, by
eliminating the phrase ‘‘local police department’’ and
adding the phrase ‘‘any member of a law enforcement
unit,’’ the legislature was simply clarifying its original
intent that all police officers, including a university’s
special force, are included within the indemnification
provisions in § 53-39a. See P.A. 17-87, § 3. The plaintiff
asserts, therefore, that P.A. 17-87 supports his interpre-
tation of § 53-39a and that his claim for indemnification
against the state is, and has always been, covered by
the waiver of sovereign immunity in § 53-39a. We reject
this contention.
   We begin by discussing the legal standard that we
apply in determining whether the legislature intended
statutory amendments to be clarifying in nature. ‘‘We
presume that, in enacting a statute, the legislature
intended a change in existing law. . . . This presump-
tion, like any other, may be rebutted by contrary evi-
dence of the legislative intent in the particular case. An
amendment which in effect construes and clarifies a
prior statute must be accepted as the legislative declara-
tion of the meaning of the original act. . . . An amend-
ment that is intended to clarify the original intent of
an earlier statute necessarily has retroactive effect.’’
(Citations omitted; internal quotation marks omitted.)
State v. State Employees’ Review Board, 239 Conn. 638,
648–49, 687 A.2d 134 (1997).
   ‘‘To determine whether the legislature enacted a stat-
utory amendment with the intent to clarify existing
legislation, we look to various factors, including, but
not limited to (1) the amendatory language . . . (2) the
declaration of intent, if any, contained in the public act
. . . (3) the legislative history . . . and (4) the circum-
stances surrounding the enactment of the amendment,
such as, whether it was enacted in direct response to
a judicial decision that the legislature deemed incorrect
. . . or passed to resolve a controversy engendered by
statutory ambiguity . . . . In the cases wherein this
court has held that a statutory amendment had been
intended to be clarifying and, therefore, should be
applied retroactively, the pertinent legislative history
has provided uncontroverted support . . . for the con-
clusion that the legislature considered the amendatory
language to be a declaration of the legislature’s original
intent rather than a change in the existing statute.’’
(Citations omitted; emphasis omitted; internal quota-
tion marks omitted.) Middlebury v. Dept. of Environ-
mental Protection, 283 Conn. 156, 174, 927 A.2d 793
(2007).
  Contrary to the plaintiff’s claim, a review of the lan-
guage of P.A. 17-87 does not contain any indication that
the legislature intended the act to clarify the existing
statute. Instead, a review of the legislative history of
the act demonstrates that the legislature actually under-
stood P.A. 17-87 to create a new right that was not
previously applicable to certain classes of police offi-
cers. For instance, during a debate on the bill that
became P.A. 17-87, Representative Steven Stafstrom
explained that ‘‘[i]t expands the type of law enforcement
officers who must be indemnified.’’ 60 H.R. Proc., Pt.
17, 2017 Sess., p. 7101. In the Senate, Senator Paul R.
Doyle introduced this bill. In doing so, and during
debate on this bill, the senators did not say anything
about the purpose of the legislation. There is also no
purpose contained within the act itself. There is simply
no indication from the language or the debates that
the legislature intended the act merely to clarify the
individuals who had always been subject to the indemni-
fication in § 53-39a.
   Furthermore, there also is no indication whatsoever
that the legislature enacted this act in direct response
to any judicial decision that the legislature deemed
incorrect. We note that, when the legislature passed
P.A. 17-87, the trial court had not yet rendered judgment
in the present case, and the rulings of the court allowing
the case to move forward to trial were favorable to
the plaintiff. Similarly, there is no indication that the
legislature passed this act to resolve any controversy
engendered by statutory ambiguity.
   To be sure, cases in which this court has concluded
that an act is clarifying legislation demonstrate the type
of legislative history that we have relied on as uncontro-
verted support that the legislature intended an act to
be clarifying legislation. For example, in Reliance Ins.
Co. v. American Casualty Co. of Reading, Pennsylva-
nia, 238 Conn. 285, 679 A.2d 925 (1996), this court relied
on a statement by Representative Richard D. Tulisano
that, ‘‘[i]n drafting this, it was intended to be a recital.
What we believe current law was and has been, there
is a recent Supreme Court case that may have interpre-
ted [the law] differently and I think it is a restatement
of what we consider [the] law to be at this point in time.’’
(Emphasis omitted; internal quotation marks omitted.)
Id., 290–91, quoting 36 H.R. Proc., Pt. 27, 1993 Sess., p.
9673. In the present case, the plaintiff does not point
to, and we cannot find, any similar legislative history
supporting his claim that the legislature enacted P.A.
17-87 in response to a particular judicial decision or
because of statutory ambiguity.
   Thus, the language of P.A. 17-87, its legislative history,
and the circumstances surrounding its enactment do
not provide the ‘‘uncontroverted support’’ required to
conclude that the legislature intended P.A. 17-87 to be
‘‘a declaration of the legislature’s original intent rather
than a change in the existing statute.’’ (Emphasis omit-
ted; internal quotation marks omitted.) Middlebury v.
Dept. of Environmental Protection, supra, 283 Conn.
174. Accordingly, we reject the plaintiff’s claim that P.A.
17-87 demonstrates that the legislature intended his
claim for indemnification against the state to be covered
under § 53-39a.
  In sum, having reviewed the briefs of the parties and
the record on appeal, we conclude that the issue on
which we granted certification was correctly resolved
in the well reasoned opinion of the Appellate Court.
Consistent with that conclusion, we further conclude
that P.A. 17-87 was a subsequent, substantive change
to the statute and, thus, not retroactively applicable to
the plaintiff in this case. On the basis of the foregoing,
we conclude that the Appellate Court correctly con-
cluded that a university’s special police force is not a
local police department for purposes of § 53-39a.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** August 3, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     Hereinafter, unless otherwise indicated, all references to § 53-39a are to
the 2013 revision of the statute.
   2
     ‘‘The plaintiff’s claimed damages included ‘lost overtime’ with the univer-
sity’s special police force; ‘lost employment’ and ‘lost overtime’ with the
department; ‘lost pension benefits and contributions’; ‘lost insurance, sick
time and vacation time’; and ‘future lost earnings.’ ’’ Praisner v. State, 189
Conn. App. 540, 544 n.3, 208 A.3d 667 (2019).
   3
     The plaintiff argued that the term ‘‘local police department,’’ as used in
§ 53-39a, means a police force with limited geographical jurisdiction and,
thus, included a university’s special police force because it was confined
to the geographical limits of the property owned or controlled by the univer-
sity. See Praisner v. State, supra, 189 Conn. App. 549. The Appellate Court
relied on the text of § 53-39a and its specific mention of ‘‘any person
appointed under section 29-18 as a special policeman for the State Capitol
building and grounds, the Legislative Office Building and parking garage
and related structures and facilities . . . .’’ General Statutes (Rev. to 2013)
§ 53-39a; see Praisner v. State, supra, 549–50. The Appellate Court reasoned
that, because the legislature chose to specifically include members of these
police forces with limited jurisdictional authority in the language of the
statute, its failure to specifically mention members of the university’s special
police forces was intentional. See Praisner v. State, supra, 549–50, citing
DeNunzio v. DeNunzio, 320 Conn. 178, 194, 128 A.3d 901 (2016); see also
DeNunzio v. DeNunzio, supra, 194 (‘‘[u]nder the doctrine of expressio unius
est exclusio alterius—the expression of one thing is the exclusion of
another—we presume that when the legislature expresses items as part of
a group or series, an item that was not included was deliberately excluded’’).
We agree. This court has frequently recognized the principle of statutory
construction that, ‘‘[u]nless there is evidence to the contrary, statutory
itemization indicates that the legislature intended the list to be exclusive.’’
(Internal quotation marks omitted.) Feehan v. Marcone, 331 Conn. 436, 472,
204 A.3d 666, cert. denied,          U.S.    , 140 S. Ct. 144, 205 L. Ed. 2d 35
(2019). Accordingly, the fact that § 53-39a contains express reference to
some police forces within the state with limited geographical authority, but
does not expressly reference university police officers, indicates that the
legislature did not intend to include members of the university’s police force
in the waiver of sovereign immunity set forth in § 53-39a.
   4
     General Statutes § 10a-142 is now codified at General Statutes § 10a-
156b. The plaintiff commenced this action on July 19, 2013. Therefore, the
operative statute is General Statutes (Rev. to 2013) § 10a-142, as amended
by No. 13-195, § 1, of the 2013 Public Acts (P.A. 13-195). Unless otherwise
indicated, all references to § 10a-142 in this opinion are to that revision, as
amended by P.A. 13-195, § 1.
   5
     Section 3 of No. 17-87 of the 2017 Public Acts provides: ‘‘Section 53-39a
of the general statutes is repealed and the following is substituted in lieu
thereof (Effective October 1, 2017):
   ‘‘Whenever, in any prosecution of [an officer of the Division of State Police
within the Department of Emergency Services and Public Protection, or a
member of the Office of State Capitol Police or] any member of a law
enforcement unit, as defined in section 7-294a, any person appointed under
section 29-18 as a special policeman for the State Capitol building and
grounds, the Legislative Office Building and parking garage and related
structures and facilities, and other areas under the supervision and control
of the Joint Committee on Legislative Management, or [a local police depart-
ment] any inspector in the Division of Criminal Justice for a crime allegedly
committed by such [officer] member, person or inspector in the course of
[his] duty, [as such,] the charge is dismissed or the [officer] member, person
or inspector found not guilty, such [officer] member, person or inspector
shall be indemnified by [his] such member’s, person’s or inspector’s
employing governmental unit for economic loss sustained by [him] such
member, person or inspector as a result of such prosecution, including the
payment of attorney’s fees and costs incurred during the prosecution and
the enforcement of this section. Such [officer] member, person or inspector
may bring an action in the Superior Court against such employing govern-
mental unit to enforce the provisions of this section.’’
   We note that the additions to the statute made by the act are underlined
and the deletions are in brackets.